J-S09015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: D.J.B.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: W.P.B., BIRTH MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1122 WDA 2018

                 Appeal from the Order Entered June 28, 2018
            In the Court of Common Pleas of Westmoreland County
                   Orphans’ Court at No(s): No. 31 of 2018


BEFORE:      PANELLA, P.J., LAZARUS, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, P.J.:                               FILED APRIL 5, 2019

        Appellant, W.P.B., (“Mother”) appeals from the order involuntarily

terminating her parental rights to her minor son, D.J.B. (“Child”) (born in

October of 2015), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(2),

(8) and (b). We affirm.

        The relevant facts and procedural history of this case are as follows.

Mother and O.J.B. (“Father”) were married.1 When Child was born, Father




____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 By separate order entered June 28, 2018, the trial court involuntarily
terminated the parental rights of O.J.B. (“Father”) to Child. Father is not a
party to this appeal nor did he file a separate appeal.
J-S09015-19


was incarcerated and remains incarcerated. Father is a Megan’s Law Tier III

Sexually Violent Predator. Mother and Father are now divorced.

      On or about October 14, 2015, the Westmoreland County Children’s

Bureau (“the Agency”) became involved with the family regarding concerns

for Mother’s ability to parent Child. Trial Court’s Adjudication of Dependency

Findings of Fact, 3/5/16, at 1. The Agency, through Project STAR, provided

hands-on parenting services, which did not begin until January 7, 2016.

See id.

      Even with the parenting services, the Agency continued to be

concerned about Mother’s parenting skills. These concerns arose from

observations that Mother was rough with Child, Mother left Child unattended

in the apartment, and Mother was sleeping with Child in her bed and leaving

Child unattended even after he started to be able to roll over. See id. On

February 8, 2016, the trial court granted emergency custody of Child to the

Agency based on overwhelming concerns that Mother’s parenting behavior

placed Child at risk of imminent harm and general protective services were

insufficient to ensure that Mother could maintain the safety of Child. See id.

      At the shelter care hearing, the trial court determined that Child

would remain in the Agency’s custody pending the dependency hearing.

See id. Shortly thereafter, the trial court adjudicated Child dependent and

placed him in kinship foster care with his maternal aunt (“Foster Mother”).

This adjudication was made final on March 5, 2016. N.T., 6/28/18, at 5.


                                    -2-
J-S09015-19


        Mother also received visitations.        With Mother’s agreement, the trial

court ordered Mother to: (1) complete a mental health evaluation; (2) follow

any recommendations for mental health treatment; (3) participate in

parenting services; and (4) participate in sexual abuse non-offenders

treatment until successfully discharged.            See id. at 4-9.    Mother also

received visitations with Child, which were either monitored or supervised.

See id. at 9.

        Several permanency review hearings were held from 2016 through

2018.    On February 27, 2018, the Agency filed a petition to involuntarily

terminate Mother’s parental rights to Child. At the hearing on the petition,

Child was represented by a guardian ad litem and child advocate.2              The

____________________________________________


2 In In re Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017) (plurality),
our Supreme Court held that 23 Pa.C.S.A. § 2313(a) requires counsel be
appointed to represent the legal interests of any child involved in a
contested involuntary termination proceeding. The Court defined a child’s
legal interest as synonymous with his or her preferred outcome. See id. In
In re T.S., 192 A.3d 1080, 1088 (Pa. Super. 2018), the Supreme Court held
that the trial court did not err in allowing the children’s GAL to act as their
sole representative during the termination proceeding because, at two and
three years old, they were incapable of expressing their preferred outcome.
The Court explained, “if the preferred outcome of the child is incapable of
ascertainment because the child is very young and pre-verbal, there can be
no conflict between the child’s legal interests and his or her best interests;
as such, the mandate of Section 2313(a) of the Adoption Act that counsel be
appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a), is satisfied where
the court has appointed an attorney-[GAL] who represents the child’s best
interests during such proceedings.” Id. at 1091-1092. Here, Attorney
Rochelle Bosack, Esquire, served as both legal counsel and GAL for Child. At
the hearing on the termination petition, Attorney Bosack actively conducted
questioning of the witnesses and made legal argument on behalf of Child.
(Footnote Continued Next Page)


                                           -3-
J-S09015-19


Agency presented the testimony of Misti Newhouse, caseworker for the

Agency; ViJaya Greene, a supervisor for Project STAR; and Rayna Carter, a

clinician for Project STAR. Mother, represented by counsel, testified on her

own behalf. On the same day, the trial court entered its order terminating

Mother’s parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(2), (8),

and (b). On August 13, 2018, Mother timely filed a notice of appeal, along

with a concise statement, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      In her Brief on appeal, Mother raises the following issues:

      1.     Whether the trial court committed an error of law and/or
      abused its discretion by finding the petitioner, the Agency, met
      its strict burden of proving the statutory elements relied upon for
      the termination of Mother’s parental rights by clear and
      convincing evidence?

      2.    Whether the trial court erred by finding that the
      termination of Mother’s parental rights would promote the
      developmental, physical and emotional needs and welfare of
      minor Child pursuant to 23 Pa.C.S. § 2511(a)(8)?


      3.    Whether the trial court erred by failing to give adequate
      consideration to the effect that the termination of Mother’s
      parental rights would have on the developmental, physical and
      emotional needs and welfare of Child under 23 Pa.C.S. §
      2511(b)?

Mother’s Brief at 6-7.
(Footnote Continued) _______________________

We can discern no conflict in the legal interests and the best interests of
Child in this matter. Child was too young (under three years old) to express
a preferred outcome at the time of the hearing. See, N.T., 6/28/18, at 1.




                                          -4-
J-S09015-19


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     Appellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

     …[T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-
     specific determinations on a cold record, where the trial judges
     are observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

omitted).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).         Clear

and convincing evidence has been defined as “testimony that is so clear,

                                     -5-
J-S09015-19


direct, weighty and convincing as to enable the trier of fact to come to a

clear conviction, without hesitance, of the truth of the precise facts in issue.”

Id. (internal quotation marks and citation omitted).

      In terminating Mother’s parental rights, the trial court relied upon

Section 2511(a)(2), (8) and (b) of the Adoption Act. However, this Court

may affirm the trial court’s decision regarding the termination of parental

rights with regard to any one subsection of Section 2511(a).          See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). As we find the

evidence sufficient to support the trial court’s decision pursuant to

subsection (a)(2), we need not address its conclusions under subsection

(a)(8).

      Our Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows.

           As stated above, § 2511(a)(2) provides statutory grounds
           for termination of parental rights where it is
           demonstrated by clear and convincing evidence that
           “[t]he repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.” . . .

           This Court has addressed incapacity          sufficient   for
           termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded

                                      -6-
J-S09015-19


         that a parent who is incapable of performing parental
         duties is just as parentally unfit as one who refuses to
         perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (Pa. 2012) (citation omitted).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003).     Termination of parental rights under

Section 2511(a)(2) is not limited to affirmative misconduct; those grounds

may include acts of refusal as well as incapacity to perform parental duties.

See In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002). This Court has long

recognized that a parent is required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. See id. “A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.” Id.

     Mother first contends that the trial court abused its discretion by

finding that the Agency met its strict burden of proving the statutory

elements relied upon for the termination of Mother’s parental rights by clear

and convincing evidence. Mother’s Brief at 17. We disagree.


                                    -7-
J-S09015-19


     Here, the trial court provided the following analysis pursuant to

Section 2511(a)(2) and (8):

     Initially, [M]other responded well to services offered through
     Project [STAR], and she had overnight periods of custody, but
     then [M]other allowed a known, convicted violent offender,
     [C.J.], to move into her apartment.

     [M]other then began to demonstrate aggressiveness toward
     [Child], who was only two years of age. (Previously, [M]other
     had been appropriate, but needed prompting in order to identify
     [C]hild’s needs).     During visits, [M]other would become
     distracted, watch TV, often yell and demonstrate age-
     inappropriate expectations of [C]hild.

     Though [M]other expressed a willingness to cooperate and
     improve through the services offered, [C]hild’s safety when in
     her custody was uncertain. The Guardian ad Litem noted that
     [M]other is gullible, and [C]hild could easily be endangered.

     ViJaya Greene of Project Star supervised [M]other’s visits for two
     years. [Green] was convincing in [her] testimony that [M]other
     needed therapy to assist her in soothing and comforting [C]hild;
     that [M]other was brusque with [C]hild; [Mother] did not
     understand [C]hild’s crying; [Mother] does not seem able to
     engage in age-appropriate activities; and [Mother] cannot seem
     to plan basic child activities.

     [M]other’s bipolar personality disorder is a factor in assessing
     [Child’s] safety. [Mother] has demonstrated explosiveness and
     can be verbally abusive without warning. [M]other’s love for
     [C]hild has been demonstrated, but her child-care [abilities are]
     terribly deficient. In [C]hild’s early months, muscle development
     was delayed, [C]hild was often left too long in one position on
     [his] swing, causing a flat-head and weak neck support. [With]
     simple things, [M]other had no [knowledge] and needed
     constant prompting.

     [M]other testified she has tried hard to keep [C]hild and does
     not want a termination of [her] parental rights, but she admits
     she has mood swings. [Mother] believes she could be trusted
     with [C]hild, because her brother will always check on her.


                                   -8-
J-S09015-19


Trial Court Opinion, 10/11/18, at 1-2.      The trial court found that multiple

services were offered to Mother, but Mother made no progress toward what

can properly be described as basic parenting competencies.        See id. at 1.

The trial court, thus, concluded that the Agency established grounds for

termination pursuant to Section 2511(a)(2), and (8). See id. at 2.

        These findings are all well supported by the record. At the hearing, the

Agency first presented Newhouse.        Newhouse testified that she was first

assigned as the caseworker for Child on December 11, 2015. N.T., 6/28/18,

at 4.    Newhouse stated that Child was placed in the Agency’s custody on

February 8, 2016, and adjudicated dependent on February 19, 2016. See

id. at 4-5. Newhouse testified that Child has been out of Mother’s care and

in foster care for almost two and a half years. See id. Newhouse stated

that Child was removed from Mother’s care because of ongoing concerns for

Child’s safety such as: (1) Mother was being very rough with Child; (2)

Mother continued to sleep with Child after being advised not to due to

suffocation; and (3) Mother left Child in the apartment alone for an

unspecified period of time. See id. at 5.

        Newhouse reported that Mother’s compliance was moderate at the

August 3, 2016, permanency review hearing; Mother’s compliance was

substantial at both the February 6, 2017; and August 23, 2017 permanency

review hearings; and Mother’s compliance reverted back to moderate at the

February 12, 2018 permanency review hearing. See id. at 17. Newhouse


                                      -9-
J-S09015-19


informed the trial court that Mother was ordered: (1) to complete a mental

health evaluation; (2) to follow any recommendations for mental health

treatment; (3) to participate in parenting services; and (4) to participate in

sexual abuse non-offenders treatment until successfully discharged. See id.

at 8.     Newhouse stated that Mother was discharged successfully from her

sexual     non-offender’s   therapy   program,   and    Mother   completed   the

comprehensive parenting assessment. Id. at 9. Newhouse testified that the

parenting assessment identified that Mother struggles with age-appropriate

expectations for Child. Id. Newhouse further stated that Mother was given

guidance and tips from the parenting services on how to properly parent

Child, but struggled with consistently applying them without prompting. Id.

at 8-9.

        Newhouse stated that Mother’s apartment at the time Child was

removed was unfit as there was visible mold and paint peeling from the

ceiling and walls. See id. at 6-7. Newhouse noted that Child hit his head on

a wall and Mother displayed no concern for his safety and failed to notice a

bump on Child’s head. See id. at 6. Newhouse stated that Mother initially

had supervised visits at her house, but the visits were moved to Project

STAR due to the health and safety concerns regarding Mother’s house. See

id. at 10-11.     Newhouse stated that, after Child came into the Agency’s

custody, Mother moved into Section 8 housing.          See id. at 6.   Newhouse

testified that Mother is currently living in a stable two-bedroom apartment,


                                      - 10 -
J-S09015-19


and Mother receives disability as her source of income. See id. at 14-15.

Newhouse stated that Mother has difficulty maintaining food at home

because of her inability to budget her money. See id. at 27.

      Newhouse noted that, when the visits were held at Project STAR,

Mother needed prompting for feeding Child, changing Child, and taking care

of Child’s basic needs. See id. at 10. Newhouse testified that, as Child got

older, Mother retained more parenting information and showed improvement

in her parenting skills. See id. Newhouse informed the court that Mother’s

supervised visits changed to monitored visits and eventually to overnight

visits at her house. See id.

      Newhouse testified that, after the Agency received notice that Mother

had a male individual, C.J., residing in her home, who was known to the

Agency to be very violent, the Agency moved the visits back to Project STAR

due to concerns for Child’s safety.      See id. at 11.     Newhouse further

testified that the location change for the visits led to a downward spiral with

Mother’s behavior.    See id. at 30.      Newhouse stated that Mother was

observed being rough with Child, grabbing Child’s arm, and yelling at Child.

See id. at 12.   Newhouse noted that there continued to be concerns with

Mother’s frustration, agitation, and aggressiveness towards Child. See id. at

11.   Newhouse reported that Mother also became frustrated and verbally

aggressive with staff at Project STAR, which raised concerns for Child’s

safety in her care. See id. at 12.


                                     - 11 -
J-S09015-19


      Newhouse informed the court that Child was placed in a kinship foster

home with Foster Mother, who is Mother’s sister. See id. at 13. Newhouse

testified that Mother’s visits were changed to one supervised visit per week

at Project STAR and the rest of her visits were supervised at Foster Mother’s

home.    See id.   Newhouse stated that Foster Mother had concerns with

Mother’s lack of interaction with Child because Mother would watch TV, play

on her phone, nap, and not pay attention to or interact with Child. See id.

at 14.   Newhouse testified that she still has apprehensions with Mother’s

ability to retain parenting information and properly apply the parenting skills

and guidance to safely care for Child. See id. at 18.

      Next, the Agency presented Green as an expert in the field of

supervised visitation.   See id. at 38.   Green testified that she is currently

employed by Project STAR as an intensive family support supervisor. See

id.   Green stated that, prior to her promotion to supervisor, she was a

behavioral health clinician who supervised Mother’s visits with Child from

February of 2016 until February of 2018. See id. at 36-40.

      Green informed the court that Mother’s visits were initially at Project

STAR.    See id. at 40.    Green testified that Mother struggled to nurture,

comfort and safeguard Child from danger.          See id. at 39-40.     Green

specifically testified that, when Child was three months old, Mother would

forget to consistently support Child’s neck and head when holding Child, and

needed constant prompting. See id. at 51. Green also noted that Mother


                                    - 12 -
J-S09015-19


would burp Child too hard.    See id. at 40.   Green stated that, even with

parenting suggestions, Mother struggled to understand and set age-

appropriate expectations for Child. See id. at 40-41.

     Green informed the court that she tried to help Mother come up with

ways to entertain Child, create structure during her visitations with Child,

and set meal times for Child.   See id. at 43.   Green testified that Mother

started to become more receptive to parenting suggestions and started to

retain some of the parenting information. See id. at 40-41. Green stated

that Mother, however, still struggled to understand and set age-appropriate

expectations. See id.

     Green testified that, around April of 2017, Mother’s visits were

switched from supervised to monitored visits at her house. See id. at 41-

43. Ms. Green noted that Mother appeared more relaxed in her home. See

id. at 41. Green testified that, after the Agency received notice that Mother

started living with C.J., a convicted violent offender, Mother became

extremely angry when the visits were relocated back to Project STAR. See

id. at 44. Green testified that, when Mother gets angry, she screams, gets

verbally abusive, and is unable to control her temper. See id. at 46.

     Green testified that, when Mother is highly agitated, she is not patient

or nurturing with Child.   See id. at 47.   Green testified that Mother was

diagnosed with bipolar disorder. See id. at 46. Ms. Green further testified

that, even though Mother is compliant with her mental health treatment, she


                                   - 13 -
J-S09015-19


still has concerns about Mother’s explosive temper, her anger issues and her

ability to parent Child safely. See id.

      Finally, the Agency offered Carter as an expert to testify regarding

parent-child psychology issues and parent-child attachment. See id. at 58.

Carter testified that she is a behavioral health clinician at Project STAR. See

id. at 57. Carter started working with Mother and Child in August of 2017

and replaced Green around March of 2018. See id. at 59.

      Carter supervised Mother’s visits and made unannounced visits to

observe Mother. See id. Carter noticed that there were several instances

where Mother became very agitated during the visitations at Mother’s home.

See id.

      Carter also recalled that, during one visit, Mother failed to react

immediately when Child hit his head on the edge of the table. See id. at 61.

Carter stated that, when she suggested Mother place either ice or a cold

compress on Child’s head, Mother initially made excuses and became

agitated instead of trying to help the swelling go down. See id.

      Carter   stated   that Mother’s behavior    improved when she        was

prescribed Lithium to take at night.      See id. at 65.   Carter noticed that

Mother appeared calmer with Child and not easily agitated by Child. See id.

at 66.    In contrast, Carter noticed when Mother switched from Lithium to

Klonopin in February 2018, she appeared very impatient and agitated. See

id. at 67.


                                     - 14 -
J-S09015-19


     Mother testified that Child was removed from her custodial care on

February 8, 2016.   See id. at 71.      Mother testified that when Child was

born, she was married to Father. See id. at 73-74. Mother stated that she

is currently divorced from Father. See id. at 93. Mother testified that she

divorced Father so she could be reunified with Child. See id. at 71-72.

     Mother admitted that she was living in a building contaminated by

mold when Child was removed from her custody.        See id. at 75.   Mother

stated that she currently resides in a two-bedroom house. See id. at 70.

     Mother testified that she currently participates in mental health

treatment, takes prescribed medication, and receives financial assistance.

See id. at 95-97. Mother stated that she pushes herself to learn parenting

skills to be a good mother for Child and to remove Child from foster care.

See id. at 72, 80. Mother testified that she loves Child and believes she can

keep Child safe. See id. at 97-98.

     After a careful review of the record, we conclude the testimonial

evidence supports termination of Mother’s parental rights pursuant to

Section 2511(a)(2) in that Mother has demonstrated a repeated and

continued incapacity, abuse, neglect or refusal that has caused Child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being, and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by

Mother, is supported by competent, clear          and convincing evidence.


                                     - 15 -
J-S09015-19


Consequently, we find no abuse of discretion in the trial court’s evaluation of

Section 2511(a)(2) with respect to Mother.

        Turning to Mother’s third and final issue on appeal, Mother argues the

court erred in concluding the Agency met its burden under section 2511(b).

This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court has stated as follows.

        If the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” The
        emotional needs and welfare of the child have been properly
        interpreted to include “[i]ntangibles such as love, comfort,
        security, and stability.”    …[T]his Court has held that the
        determination of the child’s needs and welfare requires
        consideration of the emotional bonds between the parent and
        child. The utmost attention should be paid to discerning the
        effect on the child of permanently severing the parental bond.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal quotation marks and

citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

                                     - 16 -
J-S09015-19


where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

      Here, Mother argues that the trial court erred by failing to give

adequate consideration to the effect that the termination of her parental

rights would have on the developmental, physical and emotional needs and

welfare of Child under Section 2511(b).      See Mother’s Brief at 22.      We

disagree.

      At the hearing, Newhouse testified that Child is in a kinship foster

home, and Foster Mother and Mother have a good relationship. See N.T.,

6/28/18, at 21. Newhouse stated that Child has resided at the pre-adoptive

foster home for 21 months. See id. at 20. Newhouse testified that Child’s

needs are being met by Foster Mother, and Child is thriving with his Foster

family. See id.

      Newhouse observed that Child gets along well with his Foster siblings.

See id. at 25.    She opined that Child has a close relationship with Foster

Mother, and Child views Foster Mother as his mother. See id. Newhouse

also stated that Mother is bonded with Child.     See id. at 26.   Newhouse

testified that Child being adopted by Foster Mother will allow him to maintain

his relationship with Mother.   See id. at 35.    Newhouse stated that she

believes it would best serve the developmental, physical and emotional

needs and welfare of Child for Foster Mother to adopt him. See id. at 35.


                                    - 17 -
J-S09015-19


      Green also stated that Child is bonded with Mother.     See id. at 51.

Green testified that Child is happy when Mother arrives at the visits, and

Child provides Mother with spontaneous affection. See id. Green noted that

Mother loves Child and wants the best for him. See id. at 52. Green stated

that she still has concerns for Child’s safety on the basis of Mother’s mental

health, Mother’s verbal aggression toward Child, Mother’s lack of patience

and her lack of understanding of age-appropriate expectations. See id. at

53-54.

      Carter stated that Child is very comfortable with his Foster family and

refers to Foster Mother as “Mom.” Id. at 62. Carter informed the court that

Child hugs Foster Mother and wants to stay close to Foster Mother. See id.

at 62-63.

      Carter testified that Child interacts well with his Foster siblings. See

id. at 62. Carter opined that Foster Mother and Mother have a good sister

relationship where Foster Mother is able to calm her down when Mother gets

upset. See id. at 64. Carter stated that Foster Mother wants to continue to

have Mother visit Child. See id. at 63. Carter testified that Mother loves

Child. See id. Carter stated that Child responds favorably to Mother. See

id.   Carter stated that if Mother’s parental rights were terminated, Child

would not be losing a necessary and beneficial relationship with Mother.

See id. at 64.




                                    - 18 -
J-S09015-19


      Based on this record, the court did not err in concluding that

involuntarily terminating Mother’s parental rights would best serve the

developmental, physical and emotional needs and welfare of Child.            The

evidence also establishes Child receives consistency and permanency by

having his emotional and developmental needs met by Foster Mother. The

benefit of Child living with Foster Mother is that Mother can still maintain a

bond with Child.      As such, the trial court correctly prioritized Child’s

emotional well-being and need for safety, permanency and stability over

Mother’s wishes.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental

rights.   See In re Z.P., 994 A.2d at 1121.        As we stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (citation omitted). It is well-settled that “we will not toll

the well-being and permanency of [a child] indefinitely.” In re Adoption of

C.L.G., 956 A.2d at 1007 (citation omitted).         The failure to terminate

Mother’s parental rights would condemn Child to a life in foster care with no


                                     - 19 -
J-S09015-19


possibility of obtaining a permanent and stable home. As there is competent

evidence in the record that supports the trial court’s findings and credibility

determinations, we find no abuse of the trial court’s discretion in terminating

Mother’s parental rights to Child under Section 2511(b).

      Accordingly, we find no abuse of the trial court’s discretion in

terminating Mother’s parental rights to Child.     We, therefore, affirm the

termination order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/2019




                                    - 20 -